[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR COUNSEL FEES PENDENTE APPEAL
The plaintiff's motion for counsel fees pendente appeal dated October 4, 1991, has been heard by the court and is hereby denied. Not only was the amount of the attorney's fees requested not provided but no evidence was offered to show the presence of liquid funds available to make such payments on behalf of the defendant nor was there any evidence presented with respect to the plaintiff's present financial situation.
Consequently, the motion is denied.
MARGARET C. DRISCOLL STATE TRIAL REFEREE